Order unanimously reversed, without costs of this appeal to any party and proceeding dismissed. Memorandum: There were questions of fact presented which required a plenary trial in a proper action. This dismissal is without prejudice to the right of any party to present the matter in an appropriate manner, if so advised. (Appeal from an order of Chautauqua Special Term directing Chautauqua National Bank of Jamestown to accept payment of a note given by defendant, William F. Ball, and upon payment deliver to plaintiff receiver a life insurance policy issued on life of defendant by the Northwestern Life Ins. Co.) Present — Williams, P. J., Goldman, MeClusky and Henry, JJ.